Name: 2011/478/CFSP: Council Decision 2011/478/CFSP of 28Ã July 2011 extending the mandate of the European Union Special Representative in Kosovo
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  EU institutions and European civil service
 Date Published: 2011-07-29

 29.7.2011 EN Official Journal of the European Union L 197/12 COUNCIL DECISION 2011/478/CFSP of 28 July 2011 extending the mandate of the European Union Special Representative in Kosovo (1) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2) and Joint Action 2008/123/CFSP (3) appointing Mr Pieter FEITH as the European Union Special Representative (EUSR) in Kosovo. (2) On 5 May 2011, the Council adopted Decision 2011/270/CFSP (4) appointing Mr Fernando GENTILINI as the EUSR in Kosovo until 31 July 2011. (3) The mandate of the EUSR should be extended until 30 September 2011. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/270/CFSP is hereby amended as follows: (1) Article 1 is replaced by the following: Article 1 European Union Special Representative Mr Fernando GENTILINI is hereby appointed as the European Union Special Representative (EUSR) in Kosovo from 1 May 2011 until 30 September 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR).; (2) Article 5(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 May 2011 to 30 September 2011 shall be EUR 690 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 July 2011. For the Council The President M. DOWGIELEWICZ (1) Under United Nations Security Council Resolution 1244 (1999). (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 42, 16.2.2008, p. 88. (4) OJ L 119, 7.5.2011, p. 12.